UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KT o ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from July 1, 2010 to December 31, 2010 Commission file number: 000-15474 NATURAL RESOURCES USA CORPORATION (Exact Name of Registrant as Specified in its Charter) Utah 87-0403973 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3200 County Road 31, Rifle, Colorado (Address of principal executive offices) (Zip Code) (214) 253-2556 (Registrant’s Telephone Number, including Area Code) SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT:None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT:Common Stock, $0.01 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o Nox Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to the Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o Nox State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$8,235,935 as of December 31, 2010, based on the last sale price on the OTCBB of $0.71. The number of shares of the Registrant’s Common Stock, $0.01 par value, outstanding as of March 24, 2011 was 352,413,582. Cautionary Note Regarding Forward Looking Statements The information in this Transition Report on Form 10-KT contains forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements involve risks and uncertainties regarding the intent, belief or current expectations of the Company, its directors or its officers.Any statements contained herein that are not statements of historical facts may be deemed to be forward-looking statements. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expect", "plan", "intend", "anticipate", "believe", "estimate", "predict", "potential" or "continue", the negative of such terms or other comparable terminology. Actual events or results may differ materially. In evaluating these statements, you should consider various factors, including the risks we outline from time to time in other reports we file with the Securities and Exchange Commission (the “SEC”) and under the heading “Risk Factors” in this Annual Report. These factors may cause our actual results to differ materially from any forward-looking statement. We disclaim any obligation to publicly update these forward-looking statements, or disclose any difference between our actual results and those reflected in these statements, except as required by law. Given these uncertainties, readers are cautioned not to place undue reliance on such forward-looking statements. We qualify all forward-looking statements in this Transition Report by the foregoing cautionary note. Cautionary Note to US Investors The SEC limits disclosure for U.S. reporting purposes to mineral deposits that a company can economically and legally extract or produce. The reader is cautioned that the term "resource" is not recognized by SEC guidelines for disclosure of mineral properties. Terminology The following definitions are used in this report: · “tons” means U.S. Short Tons unless otherwise specified; · “acre foot” and “AF” are equal to approximately 325,851 U.S. gallons or approximately 1,233 cubic meters; · “cubic feet per second of time” and “c.f.s” are equal to approximately 449 U.S. gallons per minute of time or approximately 0.028 cubic meters per second of time; · “barrel” is equal to approximately 42 U.S. gallons or approximately 159 liters or approximately 0.159 cubic meters Table of Contents TABLE OF CONTENTS Item Page PART I 1 Business 3 Overview and History of Corporate Structure 5 Activities of Natural Soda Holdings & Natural Soda 7 1.Sodium Leases 7 2.Natural Soda’s Sodium Bicarbonate Business 10 3.Natural Soda’s Water Rights 14 4.Oil Shale Potential 19 1A Risk Factors 20 2 Properties 28 3 Legal Proceedings 29 PART II 5 Market for Common Equity, Related Stockholder Matters and Issuer Purchase of Securities 30 6 Selected Financial Data 31 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 32 8 Financial Statements and Supplemental Data 36 9 Changes in and Disagreements on Accounting and Financial Disclosure 66 9A Controls and Procedures 66 9B Other Information 67 PART III 10 Directors, Executive Officers and Corporate Governance 68 11 Executive Compensation 73 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 76 13 Certain Relationships and Related Transactions, and Director Independence 77 14 Principal Accountant Fees and Services 79 PART IV 15 Exhibits 81 SIGNATURES Note:This Transition Report on Form 10-KT is being filed for the six months ended December 31, 2010 as a result of the Company’s decision to change its fiscal year end from June to December.Consequently, annual reports in the future will report on a calendar year basis. 2 Table of Contents PART I ITEM 1.BUSINESS The terms “we,” “us,” “our,” “Natural Resources,”“AmerAlia” and the “Company” used in this Transition Report refer to Natural Resources USA Corporation, unless otherwise indicated. Natural Resources USA Corporation was incorporated in Utah on June 7, 1983 as Computer Learning Software, Inc., renamed AmerAlia, Inc. in January 1984 and again renamed Natural Resources USA Corporation on September 14, 2010. Our business is to identify and develop natural resource assets.Our wholly owned subsidiary, Natural Soda Holdings, Inc. (“Natural Soda Holdings” or ”NSHI”) and Natural Soda Holdings’ wholly-owned subsidiary, Natural Soda, Inc. (“Natural Soda” or ‘NSI”) own substantial natural sodium bicarbonate resources and water rights located in the State of Colorado, United States. Previously, we owned 18% of Natural Soda Holdings; however, on June 30, 2010 we completed an exchange reorganization with Sentient USA Resources Fund, LP, (“Sentient”) our former major shareholder, whereby we acquired all the outstanding shares of Natural Soda Holdings in exchange for the issue of 286,119,886 shares of our common stock.After the exchange reorganization we owned 100% of Natural Soda Holdings and Sentient owned 94.8% of Natural Resources. On March 15, 2011 as a result of the closing of an Exchange Agreement and Plan of Reorganization entered into between Sentient and Green SEA Resources Inc. (“GSR”), Sentient exchanged all its 334,074,381 shares of Natural Resources common stock and its limited right to subscribe for 5,500,000 additional shares for an issue of 20,084,954 shares of GSR common stock.GSR is a private corporation majority owned and controlled by Sentient and its affiliates.GSR’s board of directors and management include Bill Gunn, Alan De’ath, Leigh Hall, Wayne Richardson and Alan You Lee who are directors of Natural Resources. GSR now beneficially owns 94.8% of our shares. Figure 1:Natural Soda’s Plant Operations, Rifle, Colorado 3 Table of Contents Natural Soda owns various water rights in the Piceance Creek Basin in northwest Colorado, a part of the Colorado River drainage system.These various rights allow Natural Sodato draw up to a maximum of 108,812 acre feet (35.46 billion gallons) annually and to store up to 7,980 acre feet of water.Some of the water rights owned by Natural Soda are conditional rights and are subject to a requirement to demonstrate reasonable diligence.Every six years, Natural Soda must file an application to support its claim.In April 2010, the District Court in and for Water Division No 5 State of Colorado determined that Natural Soda had met the standard of Reasonable Diligence with respect to a portion of its conditional water rights and continued the conditional water rights for a period of six years.Natural Soda has filed additional applications for Findings of Reasonable Diligence with respect to other water rights and the applications are pending in the District Court in and for Water Division No. 6 State of Colorado. Natural Soda Holdings and Natural Soda also own the largest Bureau of Land Management (“BLM”) sodium leases in the Piceance Creek Basin which contains the largest known deposits of nahcolite, naturally occurring sodium bicarbonate, in the world.Natural Soda Holdings’ and Natural Soda’s leases are located near the depositional center of the Piceance Creek Basin where the nahcolite beds are thickest and most concentrated.Consequently, we believe these deposits are unique and capable of producing sodium bicarbonate and related sodium products for many generations. Natural Soda Holdings first acquired its interest in a sodium lease known as the Rock School lease in 1989.Natural Soda acquired its operating assets and additional sodium leases in 2003, an acquisition financed by loans from a trust and a fund (the “Sentient Entities”) managed by Sentient Asset Management, an international private equity group specializing in the development of natural resources (the “WRNM Acquisition”). Natural Soda’s business is to produce and sell natural sodium bicarbonate, commonly known as baking soda, for use in a wide variety of products and activities. Natural Soda’s immediate objectives are, firstly, to be a low cost producer of sodium bicarbonate and to leverage that low cost advantage to achieve superior profit margins; and secondly, to profitably develop and utilize its water assets. Deposits of oil shale lie below, above and are interspersed within the nahcolite contained within our sodium leases.In December 2009 Natural Soda Holdings applied to the BLM for a Research Development and Demonstration (“RD&D”) lease for the purpose of investigating the recovery of oil from oil shale.In October 2010, the Washington office of the BLM advanced our nomination and has now requested its Colorado office to conduct a review of the project in accordance with the National Environmental Policy Act (“NEPA”).Our nomination will be reviewed by an agreed upon third party consultant who then reports its assessment to the BLM.A successful outcome will culminate in a decision of record.We were required to submit a comprehensive Plan of Operation by March 2, 2011 and we have complied with this request.Ultimately, if we are granted a RD&D lease we will be allowed to conduct oil shale research during a ten year period over a 160 acre lease adjoining our existing sodium leases.If we can meet substantial due diligence requirements, including the ability of our technology to recover oil from oil shale in a cost effective manner, we could be granted a production lease over an additional 480 acres. Shell Frontier Oil & Gas Co. (“Shell”) has three research, development and demonstration leases adjacent to Natural Soda’s sodium leases.A Shell fact sheet, “Shell Exploration & Production Technology - to secure our energy future – Mahogany Research Project” reports an estimated potential recovery rate of up to one million barrels of oil per surface acre.If we obtain the right to exploit all or part of the oil shale in the proposed RD&D lease area, we plan to independently determine possible recovery rates and attempt to develop an economically feasible plan to recover oil from the oil shale contained within the area where Natural Soda Holdings’ and Natural Soda’s sodium leases are located.However, we cannot assure anyone that we will succeed in obtaining any rights to this oil shale or that our technology will result in an economically viable operating business. 4 Table of Contents OVERVIEW & HISTORY OF CORPORATE STRUCTURE Prior to May 2007, we owned 100% of the outstanding common stock of Natural Soda Holdings, which in turn owned 100% of the outstanding common stock of Natural Soda, as shown below.Natural Soda is an operating company that produces and sells sodium bicarbonate (baking soda).Natural Soda has several active sodium leases, owns water rights and a sodium bicarbonate production facility in the Piceance Creek Basin area of Colorado. In 2003, the Sentient Entities provided Natural Soda Holdings with short-term debt financing which was refinanced on a long term basis in 2004.In May 2007, the Sentient Entities converted a portion of the debt owed by Natural Soda Holdings and Natural Soda into a 53.5% equity interest in Natural Soda.In August 2007, the Sentient Entities purchased approximately 46% of the equity in AmerAlia from a major shareholder of AmerAlia, and also acquired additional debt obligations of AmerAlia from the same major shareholder.These events are reflected in the ownership structure shown below. As part of a restructuring transaction in October 2008: · the Sentient Entities transferred their various interests to Sentient; · Natural Soda became a wholly-owned subsidiary of Natural Soda Holdings; · Sentient converted its loans to Natural Soda Holdings into Natural Soda Holdings equity and AmerAlia’s ownership in Natural Soda Holdings was reduced from 100% to 18%; and · Sentient converted its loans to AmerAlia into additional common stock of AmerAlia. This reorganization resulted in the ownership structure shown below. 5 Table of Contents In connection with this restructuring, AmerAlia also received approximately $10 million in cash, settled approximately $12 million of debt, terminated indemnification rights relating to the extinguishment of an AmerAlia $9.9 million bank loan and extinguished other obligations in exchange for the issue of 48,961,439 shares of its common stock. Finally, as discussed above, on June 30, 2010, we issued 286,119,886 shares of our common stock to Sentient in exchange for the 82% of Natural Soda Holdings it held with the following resulting structure shown below. In June 2010, Bill Gunn ceased to be the President of the Company whilst remaining Chief Executive Officer, and while Robert van Mourik continued as Chief Financial Officer, Treasurer and Secretary, he ceased to be Executive Vice President.Bradley F. Bunnett, who was already President of Natural Soda Holdings and Natural Soda, was appointed to the positions of President and Chief Operating Officer of the Company.Paul Henri Couture, Alan De’ath and Michel Marier were appointed to the board of directors. On September 14, 2010 at a Special Meeting of the Shareholders, the shareholders approved the amendment of the articles of incorporation to change the name of the Company to Natural Resources USA Corporation. At a meeting of the shareholders held on February 9, 2011 Robert van Mourik, James Riley, Robert C Woolard and Michel Marier retired as directors of the company.In their place the shareholders elected Leigh Hall, Wayne Richardson and Alan You Lee.Consequently, the board of directors now comprises nine individuals of whom three are independent; Neil Summerson, Geoffrey C Murphy and J. Jeffrey Geldermann; and six who are not independent: Bill Gunn, Alan De’ath, Wayne Richardson, Leigh Hall and Alan You Lee who are directors or officers of GSR, a private corporation majority owned and controlled by Sentient, and Paul Henri Couture who is President of Sentient Asset Management Canada, another Sentient affiliate. 6 Table of Contents On March 15, 2011 as a result of the closing of an Exchange Agreement and Plan of Reorganization entered into between Sentient and GSR, Sentient exchanged all its 334,074,381 shares of Natural Resources common stock and its limited right to subscribe for 5,500,000 additional shares of Natural Resources common stock for an issue of 20,084,954 shares of GSR common stock.Sentient is the majority and controlling shareholder of GSR and, consequently is an indirect beneficial owner of our shares. ACTIVITIES OF NATURAL SODA HOLDINGS & NATURAL SODA 1. Sodium Leases Sodium Leases and Operations Nahcolite, a naturally occurring mineral form of sodium bicarbonate, is only known to exist in large quantities in the Piceance Creek Basin in northwest Colorado.Access to these deposits is governed by the BLM, a part of the Department of Interior, which has granted some leases to allow recovery of the sodium bicarbonate.Natural Soda owns four sodium leases, collectively known as the Wolf Ridge Mining Unit, and Natural Soda Holdings owns the adjoining Rock School lease. The geology of the Piceance Creek Basin has been described and discussed in numerous reports.In March 1983, Rex D. Cole, Ph.D. Consulting Geologist, Grand Junction, Colorado, issued a report “Geologic Framework of Federal Sodium Lease C-0118326, Piceance Creek Basin, Colorado”.On Page 3 of “Summary and Conclusions” the report states “Total nahcolite resources for the lease area are between 6 and 8 billion tons.”The lease to which Cole refers (C-0118326) is the Wolf Ridge lease, one of the four leases comprising the Wolf Ridge Mining Unit being mined by Natural Soda; therefore, Natural Soda’s holdings extend beyond the particular lease to which Cole refers. A second report by Cole, Daub & Weston entitled “Review of Geology, Mineral Resources, and Ground-Water Hydrology of the Green River Formation, North-Central Piceance Creek Basin, Colorado” was published by the Grand Junction Geological Society, Grand Junction, Colorado, in 1995.The authors state “…subsequent drilling established that the world’s largest deposits of naturally occurring sodium bicarbonate (nahcolite) are present in the Piceance Creek Basin” and “…the estimated in-situ resources of nahcolite and dawsonite are placed at 29 and 19 billion tons, respectively”.A more recent USGS Nahcolite and Dawsonite Piceance Creek Basin resource estimate in 2009 placed the nahcolite at 43.3 billion short tons.However, Natural Soda Holdings’ and Natural Soda’s leases only cover a portion of this area. We are engaged in a program to further define the nahcolite resources adjacent to our current production cavities and processing plant.To this end we have in the period June to August, 2010 drilled three exploration wells to determine the nature and extent of the nahcolite contained within the Boies Bed, the particular bed from which we are currently producing.We intend to drill further exploration wells in the future to further determine the Boies Bed and other nahcolite beds that lie below the Boies Bed.This exploration program will require the issuance of further permits from the BLM which may impose conditions that cannot currently be predicted or determined.Based on recent drilling, we believe that we will have sufficient nahcolite available to us for the foreseeable future. 7 Table of Contents Figure 2:NSHI’s and NSI’s Sodium Leases are located about 54 miles northwest of Rifle, Colorado We first acquired a participatory interest in the Rock School lease in Rio Blanco County, Colorado in 1989 and subsequently acquired the lease in 1992.We have never produced sodium bicarbonate from the Rock School lease which is now owned by Natural Soda Holdings and remains an untapped asset. Natural Soda Holdings’ and Natural Soda’s leases are located near the depositional center of the Piceance Creek Basin where the nahcolite beds are thickest with the highest concentration of nahcolite. The Wolf Ridge Mining Unit leases issued to Natural Soda cover a total of 8,223 acres.When combined with the Rock School lease issued to Natural Soda Holdings, the leases cover a total of 9,543 acres. The four Wolf Ridge leases and the Rock School lease were renewed effective July 1, 2001 for a ten year term with a preferential right to subsequent renewals provided that sodium is being produced in paying quantities.Under the unit agreement, production in paying quantities from one lease is sufficient to extend all four Wolf Ridge leases.The leases bear a production royalty payable to the federal government of 2.0% of the gross value of the production exiting the processing plant.Each of these leases contains covenants to protect the in situ oil shale, water, and historical resources.The sodium leases will expire on July 1, 2011, and we are asking the BLM to renew them.We believe that the conduct of Natural Soda Holdings and Natural Soda’s activities will be sufficient to enable lease renewals with the BLM based on the BLM’s past practice.However, there can be no assurance that the conduct of such activities or additional development will be sufficient for the BLM to grant further lease renewals and there is the possibility that all or a portion of the sodium leases will not be renewed, or will be renewed with additional terms and conditions.With respect to the Rock School lease, there has not been any production of sodium bicarbonate from the lease property and it is possible that the BLM will not renew the Rock School lease or will renew the Rock School lease with additional terms and conditions. Production Cavities and Solution Mining The Wolf Ridge leases contain the unique Boies Bed, which we believe is the richest and most economically recoverable bed of nahcolite in the Piceance Creek Basin.The Boies Bed contains an interval at an approximate depth of 1,900 feet that, while variable, averages approximately 26 feet thick with nahcolite constituting over 80% of the material in that interval.Solution mining requires pumping hot water into the nahcolite-bearing rock zone, the nahcolite dissolves and is pumped to the surface in near saturated solution referred to as pregnant liquor and brought into the plant for the sodium bicarbonate to be crystallized, dried, graded and bagged in 50 pound or 2,000 pound bags or stored for bulk sales.The remaining underground cavity comprises a honeycomb like rock rubble.The spent liquor is reheated and recycled underground to continue the solution mining process. 8 Table of Contents Figure 3:Samples of nahcolite Natural Soda’s operations to recover sodium products from these leases are governed by a BLM approved mine plan defining our cavity program to support our solution mining process.Natural Soda has invested $15,784,131 developing the well field and its cavities up to December 31, 2010.In the past, as the need for an additional cavity has arisen, Natural Soda has submitted applications for a new production well set in accordance with the approved mine plan, the drilling is then approved, and drilling commences.Once completed and after a period of consultation, the BLM authorizes the recovery of an amount of additional sodium bicarbonate.Consequently, Natural Soda has been able to maintain its operations.In early September 2009, Natural Soda completed a new cavity, 10H, and in late 2009 also completed another drilling program to establish another new well, 11H.Our investment in these two wells required approximately $1.19 million for exploration costs and $4.39 million in drilling costs.Together, these wells added 814,220 tons to our authorized recovery.The following table illustrates this process for the last five and a half years: Authorized Recovery (tons) Year ending Additions Production Balance June 30, 2005 June 30, 2006 - June 30, 2007 - June 30, 2008 June 30, 2009 - June 30, 2010 December 31, 2010 - Along with these additional wells, Natural Soda has installed an additional pipeline and associated pumping facilities to carry the recovered liquor to the plant at a cost of approximately $1.45 million.This pipeline will support 10H, 11H and up to an additional eight future well sets.These activities are part of an exploration and production well set installation program which is expected to cost approximately $9 million over time. 9 Table of Contents Figure 4: A general illustration of the solution mining process Products & Other Potential Uses Sodium bicarbonate is used as a component in animal feed, human food, pharmaceutical and industrial applications, especially as an environmentally benign cleaning agent.Sodium bicarbonate can also be used as an agent for flue gas desulfurization, a market that we may expand into in the future. Currently, the oil shale in the Piceance Creek Basin is the subject of considerable interest as a result of the increasing recognition of the need for the United States to become more self-sufficient in energy and reduce its reliance on foreign energy sources.If that interest led to Federal approval to develop the oil shale resource, Natural Soda’s proximity to the oil shale industry may allow it to benefit from any increased demand for its water or for the oil shale industry’s potential need for processing of excess sodium mineral byproducts from their oil processing activities. 2. Natural Soda’s Sodium Bicarbonate Business Natural Soda’s business is to produce and sell natural sodium bicarbonate, commonly known as baking soda, for use in a wide variety of products and activities.Natural Soda is a wholly-owned subsidiary of Natural Soda Holdings. The Sodium Bicarbonate Market According to the 2009 Chemical Economics Handbook – SRI Consulting, the United States production of sodium bicarbonate in 2008 was 662,000 metric tons and domestic consumption was 602,000 metric tons.The Handbook reports an anticipated average annual growth rate between 2008 and 2013 of 1.2%, reaching a level of 640,000 metric tons. In addition, the Handbook reports U.S. consumption of sodium bicarbonate by end user (thousands of metric tons) in 2008.For convenience, the equivalent U.S. Short Tons is also shown: 10 Table of Contents End User Metric Tons (‘000) Equivalent U.S. Short Tons (‘000) Animal Feed Food Chemicals 48 53 Cleaning Products 47 52 Hemodialysis 45 50 Water Treatment 38 42 Pharmaceuticals and Personal Care 37 41 Flue Gas Desulfurization 35 39 Blast Media 19 21 Fire Extinguishers 9 10 Other 22 24 Total The market use is dominated by the food industry (baking soda) and animal nutrition (rumen buffer), accounting for a majority of the total market.The remaining market is split between a variety of uses from pharmaceuticals, personal care (toothpaste), deodorizers, industrial uses, cleaning products, chemical, blasting media, etc.Presently, Natural Soda’s share of the animal feed and food segments is in line with its share of industry production capacity, however, it is underrepresented in the specialty segments. The Plant The 26,500 square foot processing plant located on one of the Wolf Ridge leases consists of a single building with crystallizers, boilers, centrifuge, dryers and other equipment capable of producing various grades of sodium bicarbonate. There are also several other buildings associated with the plant - one building of approximately 50 feet in diameter used for bulk storage with a storage capacity of 3,000 tons - and three small sheds (lube storage shed, fire pump house shed and hazardous materials shed).The plant, the bulk storage facility and one of the sheds are of metal construction; the other two sheds are of wood construction, each on concrete pads. There is no rail transportation to the plant.Product that is to be shipped by rail is transported by truck to a rail loading facility in Rifle, Colorado that is operated by a third party.Water for operations is available from water wells on Natural Soda’s property (see Water Rights below).Electric power and gas are provided by local suppliers. In FY2009 the plant produced 99,293 tons for sale, in FY2010 it produced 108,159 tons for sale and in the six months to December 31, 2010 another 64,436 tons as a result of drilling programs completed during the year to obtain higher levels of production by drilling more well sets and further improving the efficiency and output of the surface plant and facilities.Natural Soda has contracted with HPD, LLC of Chicago, IL to install a new boiler system which will provide additional heating capability to our well sets. We believe this may allow us to produce over 125,000 tons annually. The BLM approved our updated mine plan in November, 2010 to increase our authorized annual production from 125,000 tons to 250,000 tons.This enables us to recover higher volumes should the new boiler meet our expectations.We estimate the project will be completed by September of 2011.Natural Soda intends to construct a secondary processing line to expand the production capacity of the plant by a significant amount.It is currently developing designs for this expansion and reviewing cost estimates.After a review of management’s business plan for the expansion, the board of directors approved the project pending the review and approval of acceptable project financing arrangements.There is no guarantee we can obtain suitable financing to progress the project. 11 Table of Contents Figure 5:A Finished Product Sample Marketing Arrangements Natural Soda sells animal feed grade product through five independent distributors.The largest of these is Bunnett & Company of Lago Vista, Texas which represents the largest part of our animal feed sales.The principal of Bunnett & Company is Bill Bunnett, father of Brad Bunnett who is a director of both NSHI and Natural Soda and President of the Company and also Natural Soda.The majority of Natural Soda’s industrial and United States pharmaceutical (“USP”) grade products is distributed by an agent, Vitusa Products, Inc. of Berkeley Heights, New Jersey.Sales distributed through Bunnett & Company accounted for 22% of Natural Soda’s sales revenues in the six months ended December 31, 2010 and sales distributed through Vitusa Products accounted for 22% of our sales revenues during the same period.A third distributor, Agri Dealers, Inc. of Louisville, Kentucky, an animal feed distributor, accounted for 11% of Natural Soda’s sales revenues during the same period.There are no other significant marketing relationships that constitute more than 10% of our sales. Historically, the plant has shipped up to approximately 55% of its production as bulk product and the remainder as bagged product.Natural Soda packages product in various grades distinguished by crystal sizes in 50 lb. bags, 2000 lb. “supersacks”, or in bulk.The product is transported to its customers by truck or rail.Natural Soda sells most of its products throughout the United States, Canada and Mexico. Natural Soda’s products have many uses and applications.They include sales to the animal feed, industrial, food and pharmaceutical grade markets.Sodium bicarbonate is used in baking products, personal care products including toothpaste and antacid remedies; household products including deodorizers, cleaning products, detergents, carpet cleaners, bath salts and cat litter.Sodium bicarbonate is also used in industrial situations such as fire extinguishers, blast media and waste water treatment. 12 Table of Contents Competitive Advantage There are five other competitors in the sodium bicarbonate market according to the 2009 Chemical Economics Handbook – SRI Consulting.Natural Soda’s principal competitors are Church & Dwight, manufacturers of the Arm & Hammer brand; FMC Corporation and Solvay.Church & Dwight is by far the largest manufacturer in the United States and Natural Soda’s competitors have far greater financial resources than Natural Soda.Natural Soda is the only producer of sodium bicarbonate from nahcolite, the naturally occurring form of sodium bicarbonate.All other production of sodium bicarbonate utilizes trona, a mixed form of sodium bicarbonate and sodium carbonate, from Green River, Wyoming.An alternative method is to produce sodium carbonate synthetically from sodium chloride in an industrial plant.We believe that both of these production methods are more expensive than Natural Soda’s method of solution mining nahcolite from our well sets and re-crystallizing sodium bicarbonate in our processing facility.Due to the nature of our resource and our efficient processing method, we believe that Natural Soda is the lowest cash cost producer.Natural Soda competes on the basis of service and price. In addition, there are significant barriers to overcome for competitors seeking to establish solution mining operations on BLM leases in the Piceance Creek Basin.The only other sodium leases issued by the BLM in the Piceance Creek Basin are the 4,956 acre Yankee Gulch lease, and the Nielsen-Juhann-Hogle lease covering 2,186 acres.The Nielsen-Juhann-Hogle lease has not been permitted and we believe that it would require filing a mine plan with the BLM, an environmental impact study and a series of public meetings to secure extensive government approvals before it can be brought into production. We believe that Natural Soda Holdings and Natural Soda have the largest available resource of nahcolite in the Piceance Creek Basin that is currently able to be mined. Sales and Revenue Performance Natural Soda’s recent annual sales in tonnages and gross revenues, as reported in our financial statements, are shown in the following tables: Fiscal Year ending June 30 Sales (tons) % Change on prior FY + 4.6 +14.7 -0.4 -3.8 +9.7 Fiscal Year ending June 30 Gross Revenues % Change on prior FY +8.1 + 10.8 +5.9 + 10.5 +10.8 For the six months ending December 31, 2010 we sold 65,820 tons and earned gross revenue of $12,924,583. During 2010, as a result of the increased production and supply capability, Natural Soda was able to sell additional product to new customers.Natural Soda’s recent sales history is illustrated on a quarterly basis in the following graph. 13 Table of Contents Environmental Issues The sodium bicarbonate production is licensed under the EPA and BLM as a zero water emission business.Natural Soda must not allow any water stream from the production process to enter the environment, except for water lost in the production cavities. All breaches must be reported. Waste water streams are collected in two ponds where the water is evaporated and the residual salts collected for disposal by an approved method. During the six months ended December 31, 2010 Natural Soda did not allow any water stream to enter the environment and consequently no breaches were reported. 3. Natural Soda’s Water Rights General Natural Soda owns numerous water rights in Northwestern Colorado in the Piceance Basin from the Piceance and Yellow Creeks and the Yellow River.Piceance and Yellow Creeks flow into the White River, which flows into the Green and Colorado Rivers.In addition, Natural Soda owns several well water rights and a judicially approved plan that incorporates well water rights, direct flow water rights and storage water rights into an integrated water supply system.One storage water right is diverted from the White River and is called Wolf Ridge Reservoir, and another storage water right is called Larson Reservoir, which is located at the headwaters of Piceance Creek. 14 Table of Contents The Colorado River Basin covers 244,000 square miles and provides water for 30 million people.The river has an average flow of around 14 million acre feet per year which occasionally increases to 18 million in wet years and decreases to about 12 million in dry years. On the basis of the Colorado River Compact of 1922, the Colorado River Basin is divided into the Upper Colorado River Basin and Lower Colorado River Basin at Lee’s Ferry just below the confluence of the Paria River and the Colorado River near the Utah-Arizona border.The upper Basin and the lower Basin were each apportioned a consumptive use of 7.5 million acre feet of water annually, based on an assumption of 15 million acre feet of available water for the Colorado River.The assumption was demonstrated to be an overestimate and reduced to 12 million acre feet in a hydrologic study by the U.S. Bureau of Reclamation (CWCB 2004).In the Upper Colorado River Basin Compact of 1948, the water of the Upper Colorado River Basin was further allocated among the states of Arizona, Colorado, New Mexico, Utah, and Wyoming.Arizona has a fixed allocation of 50,000 acre feet annually.The remainder is shared by Colorado (51.75%), New Mexico (11.25%), Utah (23%), and Wyoming (14%). By treaty, Mexico must receive 1.5 million acre feet of water annually.California has a right to a minimum of 4.4 million acre feet while the upper Basin where Natural Soda is located has an accumulated withdrawal allotment of around 3.6 million acre feet.The Central Arizona Project, a 335 mile canal and the largest water transfer system ever built, has the capacity to withdraw more than 2 million acre feet. State by State allotments are shown in the following table: Water Allocation from The Colorado River System State Allocation (Acre Feet per year) California Colorado Arizona Utah Mexico Wyoming New Mexico Nevada In Colorado the state requires that groundwater removed from an aquifer be augmented (i.e. replaced) from surface water sources.Thus, new groundwater pumping rights cannot be used for any length of time without an approved plan to augment the water removed from the groundwater wells. Colorado operates under the “Prior Appropriation Doctrine” with respect to water rights.The Prior Appropriation Doctrine essentially provides that any person or entity that diverts water and applies the water to beneficial use before another person or entity has the first and prior right to divert water under the water right.The doctrine is also commonly known as the “First in Time – First in Right”.To the extent that a water right was appropriated prior to another water right, the Prior Appropriation Doctrine provides that a senior water right is entitled to be fully satisfied before the junior water right is allowed to take any water.The Colorado General Assembly requires the claimants of a water right to create documentary evidence by obtaining a decree from a court confirming the existence of the water right. Natural Soda’s water rights were incorporated into a Decree entered by the District Court in and for Water Division No. 5 in Case No. 88CW420 on August 13, 1991 (the “Decree”).The Decree is crucial for continued operations of the sodium mining business. Natural Soda’s water rights were combined in the Decree to ensure the reliability of the water supply for mining operations.In addition, since all the water rights are under common ownership, the ability to maximize the use and value of the water rights is enhanced if the water rights could be used for any purpose associated with the mining operations or other purposes.Another factor leading to the inclusion of all the water rights in the Decree was that some of the water rights and facilities for the water rights had not been developed, and the conditional portion of the water rights could be maintained by legally integrating and attributing work on some of the water rights to other conditional water rights. 15 Table of Contents However, even though all of the water rights were integrated into the Decree, various water rights may be separated from the water supply required for mining operations.As discussed below, Natural Soda’s substitution and exchange rights and augmentation plan provide additional flexibility in how we can manage access to Natural Soda’s water rights. Figure 6:Colorado River System The Decree also includes a Water Court approved “plan for augmentation”.This is a plan that can considerably aid operational flexibility.Natural Soda’s augmentation plan includes rights under Colorado law of “substitution and exchange”.Substitution and exchange enables delivering water at one point on a stream and taking water out at another point on the stream.Water rights may be acquired to enable substitution and exchange.While this concept may not seem significant, “substitution and exchange” can save millions of dollars in dam and pipeline construction costs and pumping costs to a user of water rights that is not close in proximity to the source of these water rights. For example, under the Decree, Natural Soda may deliver fully consumable agricultural water rights to Piceance Creek at its headwaters, and “substitute and exchange” this water depleted from Piceance Creek by the operation of its wells at the plant site.Natural Soda thereby avoids the necessity to pipe water from the headwaters of Piceance Creek to its operations.Further, because Piceance Creek is such a dry stream, the substitution and exchange ability is limited and at a premium.While someone else may acquire the right to operate a substitution and exchange on the two streams, that use would be subordinate to Natural Soda’s own substitution and exchange rights. Under current operations, the water supply for the mining operations is provided by two wells constructed by Natural Soda on the sodium leases.The pumping of water from these wells causes depletions to Piceance Creek and Yellow Creek.Colorado law requires that depletions to Piceance Creek and Yellow Creek must be replaced with other water from the same drainage system.The Decree provides that senior water rights on Piceance Creek are used to replace the depletions to Piceance Creek and part of the depletions to Yellow Creek.Hence in order to protect mining operations, it is necessary to maintain ownership of well water rights to supply mining operations and senior water rights to replace the depletions caused to Piceance Creek and Yellow Creek.Natural Soda has several different sources of water to replace the depletions to the streams.Currently, Natural Soda’s water requirements for its sodium operations are approximately 130 acre feet of water per year, which is currently withdrawn through the two wells.The withdrawal of the approximately 130 acre feet of water per year results in a depletion to the Piceance Creek and Yellow Creek stream systems of less than two and one-half acre feet of water per year, which is replaced by Natural Soda’s senior surface water rights and storage water rights. 16 Table of Contents Some of the water rights owned by Natural Soda are conditional rights and are subject to a requirement to demonstrate reasonable diligence in the development of the water rights.Every six years Natural Soda must file an application with the appropriate court to demonstrate reasonable diligence in the development of the water rightIn March 2010, the District Court in and for Water Division No. 5 State of Colorado, entered a decree finding that Natural Soda had exercised reasonable diligence in the development of the exchange water rights that were decree in Case No. 88CW420, and in April 2010, the same court entered decrees finding that Natural Soda had exercised reasonable diligence in the development of the Wolf Ridge Pumping Pipeline water right, the Wolf Ridge Reservoir water right, and five well water rights.As of December 31, 2010, Natural Soda has eight cases pending in the District Court in and for Water Division No. 6 State of Colorado for determination of reasonable diligence in the development of well water rights.In addition, Natural Soda has an application pending in the District Court in and for Water Division No. 5 State of Colorado for determination of an additional storage water right. There are other factors independent of the Decree that enhance the value of Natural Soda’s water rights.First, no other large capacity plan for augmentation has been approved by the Water Court within the Piceance Creek Basin thereby providing Natural Soda a significant competitive advantage in the water supply available to its activities.There is also a value associated with having the augmentation plan approved and Natural Soda’s Decree completed.Litigation is always an uncertain venture, and any new augmentation plan application that is filed will be scrutinized by all the other water rights owners in the Piceance Creek and Yellow Creek drainages, including the major oil companies that have a presence in these Basins.Potential users of Natural Soda’s water rights may find that constructing a pipeline for delivery of water may be more reliable and cheaper than obtaining a judicially approved plan for augmentation. Based on the judicial decrees that have been entered with respect to Natural Soda’s water rights, the total potential volume of the water rights exceeds more than 100,000 acre feet per year.We believe that these water rights can generate a future revenue stream and have increasing value, especially as any prospective development of the oil shale resources of the Piceance Creek Basin may require very large volumes of water.It is our objective to develop and further utilize the water rights Natural Soda owns. Agreement with Shell Frontier Oil & Gas, Inc. Natural Soda entered into a contract on January 29, 2007 with Shell, effective January 1, 2007, to sell up to 120 acre feet of water per year at a price equal to $8,146 per acre foot.Shell has been awarded three 160 acre oil shale research, design and development leases by the Bureau of Land Management contiguous with Natural Soda’s sodium leases and Shell may use water supplied by Natural Soda on the lease obtained by Shell, but is not required to purchase such water supplies.If Shell purchases any water, it will remove the water using water transport trucks or by constructing a pipeline at its own expense from the Natural Soda wells. Natural Soda will provide water to Shell from one of its existing water wells.The water will be recovered from the geologic formation commonly known as the “A Groove” and the quality of the water shall be “as is” upon withdrawal from the geologic formation without any treatment by Natural Soda.The initial term of the agreement is five years and renewable thereafter with the purchase price adjusted according to a formula based on movement in the consumer price index.A condition of the agreement is that Natural Soda may sell water to other users provided that such delivery is subordinate to the delivery of water to Shell.Shell did not purchase any water during the six month period ended December 31, 2010. The agreement may be extended automatically for successive periods of five years although Shell may elect to terminate the agreement by providing written notice prior to the end of the initial term or each subsequent renewal date. Similarly, Natural Soda can terminate the agreement by providing written notice on the same basis.In addition, the agreement terminates if Natural Soda ceases to have an interest in the sodium leases.See Item 3 “Legal Proceedings” for additional information. Appraisals While water rights are assets routinely bought and sold in the State of Colorado, the current value of Natural Soda’s water rights is unknown. 17 Table of Contents A significant portion of the value of the Natural Soda water rights is associated with the supply of water to the sodium bicarbonate mining operations.As discussed above, the Natural Soda water rights may also be developed and used for other purposes.Such additional development and use will require permits and judicial proceedings regarding the water rights.Litigation is an uncertain venture and other entities may assert that the use of the Natural Soda water rights should be limited or restricted. Identification of Water Rights Our water rights can be categorized and summarized as follows: Water Flow Rights Location Flow Rate (c.f.s.) Flow Rate (acre ft/yr) Percent of Annual Flow Direct pumping 13 wells on site 30% Direct Flow rights Piceance Creek 3% River pumping White River 67% Total flow 100% Water Storage Right Location Volume (acre feet) Percent of Storage Wolf Ridge White River 92% Reservoir Larson Reservoir Piceance Creek headwaters 8% Total flow 100% The projections of the flow rates for the water rights are predicated on the decrees that have been entered with respect to the water rights.Further judicial proceedings may modify the flow rates. Direct Pumping Rights- Well Water Natural Soda owns thirteen well water rights located adjacent to the sodium bicarbonate process plant as described in the Decree.These rights have priority dates from the 1970s so they are very “junior” water rights.Under Colorado law, the Well Water Rights cannot divert water without having a plan of augmentation approved by the Water Court.Natural Soda’s Decree includes a plan for augmentation authorizing, among other things, wells that have a hydraulic connection to the surface stream to pump water, provided that depletions to the surface stream caused by well pumping are augmented (i.e. replaced) with other water supplies.As discussed above, the Well Water Rights are included within the Decree. Senior Direct Flow Water Rights in the Piceance Creek Basin Natural Soda owns the following senior direct flow water rights: Name Appropriation Date Decree Date Flow Rate (c.f.s) Morgan Ditch No. 1 April 15, 1883 April 28, 1890 Enlargement and Extension of Morgan Ditch No. 1 September 27, 1886 April 28, 1890 Morgan No. 2 Ditch September 27, 1886 April 28, 1890 Home Supply Ditch September 19, 1886 May 10, 1889 Larson Ditch September 17, 1886 May 10, 1889 The direct flow water rights located adjacent to the Larson Reservoir on the upper reaches of Piceance Creek are among the most senior water rights in the Piceance Creek Basin.They were originally decreed for agricultural irrigation however the Water Court in its Decree changed the direct flow water rights for numerous purposes including commercial and industrial purposes.In addition, the Water Court imposed certain terms and conditions on the use of the water, including annual volumetric limitations on the use of the water rights.The average annual amount of water that may be diverted and consumed pursuant to the direct flow rights is approximately 234 acre feet. 18 Table of Contents Wolf Ridge Reservoir and Feed Pipeline Water Rights to the White River The Wolf Ridge Reservoir and Wolf Ridge Feeder Pipeline water rights (“Wolf Ridge Water Rights”) were decreed in the 1970s.However, unlike the Well Water Rights that divert water from the aquifer tributary to Piceance Creek, the Wolf Ridge Water Rights are decreed for diversion of water primarily from the White River approximately 12 miles from the current sodium bicarbonate production operations.Piceance Creek has lower flows in the summer, but the White River is a much larger stream.Hence a 1970s water right diverting out of the White River is anticipated to have water available for diversion on a yearly basis.As discussed above, the Wolf Ridge Water Rights originally contemplated construction of a reservoir originally intended to be adjacent to the current sodium bicarbonate processing facility to contain a maximum of 7,379.70 acre feet.This reservoir could be fed by the Wolf Ridge feeder Pipeline at the rate of 100 c.f.s.(44,800 gallons per minute) and Natural Soda asserts that the total amount of water that could be delivered would be approximately 72,396 acre feet per year. Larson Reservoir and Larson Reservoir Enlargement Water Rights The Larson Reservoir located on the upper reaches of the Piceance Creek was originally decreed for 62 acre feet of water storage rights with an appropriation date of July 20, 1888 and a decree date of May 10, 1889.Hence it is a very “senior” water right.The Water Court Decree changed the uses of the Larson Reservoir Right to include industrial and commercial uses and allows the consumption of approximately 39 acre feet of fully consumable water per year. The Decree also approved an additional water right referred to as the Larson Reservoir Enlargement Water Right.It has an appropriation date of April 5, 1988 and may store up to 600 acre feet of water, with the right to refill the Larson Reservoir with 600 acre feet of water per year.This has not been constructed but could be constructed on land entirely owned by Natural Soda.The Larson Reservoir Enlargement Water Right could only divert water during the early spring runoff period.Natural Soda intends to evaluate the possibility of reconstructing and enlarging the reservoir to provide for a greater storage capacity. 4. Oil Shale Potential The Energy Policy Act of 2005 directed the Task Force on Strategic Unconventional Fuels to make recommendations and develop an integrated program to coordinate and accelerate the development of fuels from domestic unconventional fuels resources.The Task Force found in February, 2007: “Global and domestic demand for crude oil and refined products continues to expand, driven by rapid economic growth in developing economies and domestic consumer habits.At the same time, finding and producing oil reserves to meet rising demand is increasingly difficult and costly.Companies are failing to replace produced reserves, shrinking the world’s conventional oil reserves base.Excess production capacity is also shrinking, reducing the ability to supply disruptions, increasing price volatility, and driving up prices.Domestic crude oil production is declining as demand rises, increasing our dependence on imports of oil and refined products……….Increasingly, oil and refined products must be imported from nations unfriendly to the United States or threatened by political instability, reducing the security and reliability of supplies critical to our economy, our military, and our national security.” (Page ES-1). “Oil shale is extremely well suited for producing premium quality refinery feedstocks for diesel and jet fuels.The manufacturing processes can also yield significant quantities of value-added chemical by-products…….America’s commercial quality oil shale resources exceed 2 trillion barrels, including about 1.5 trillion barrels of oil equivalent in high quality shales concentrated in the Green River Formation in Colorado, Utah and Wyoming.” (Page I-16). The Cole report described on Page 5 of this Annual Report, states “Shale-Oil resources for the Saline zone under the lease are between 12 and 14 billion barrels.”The Saline zone sits under one of Natural Soda’s sodium bicarbonate leases from the BLM.We have not conducted any additional studies on oil shale on this specific lease nor the Rock School lease or the other Wolf Ridge leases. 19 Table of Contents In 2006, the BLM issued five oil shale research leases adjacent to Natural Soda’s sodium bicarbonate operations in accordance with its regulations at that time.Three of these leases were issued to Shell, as mentioned above.We believe that the US Government will evaluate the results achieved by existing holders of these research leases before any commercial leases will be issued.In addition, the current Secretary of the Interior, Ken Salazar, has indicated in the settlement of certain litigation regarding the issuance of the research leases that the BLM will reconsider and revise the rules and regulations pertaining to research leases, and such action may have an adverse effect on issuance of commercial leases by the BLM. We currently do not have the right to evaluate or extract oil shale.In December, 2009, Natural Soda Holdings filed a Nomination for an Oil Shale Research, Development and Demonstration (R, D, & D) Lease, under the provisions of the“Notice of Potential for Oil ShaleDevelopment: Call for Nominations—Oil Shale Research, Development andDemonstration Program,” as detailed in the United States Government, Federal Register Vol. 74, No. 211, on Tuesday, November 3, 2009, Notices, Page 56867.In October 2010, the Washington office of the BLM advanced our nomination and has now requested its Colorado office to conduct a review of the project in accordance with the National Environmental Policy Act (“NEPA”).Our nomination will be reviewed by an agreed upon third party consultant who then reports its assessment to the BLM.A successful outcome will culminate in a decision of record.We were required to submit a comprehensive Plan of Operation by March 2, 2011 and we have complied with this request.Ultimately, if we are granted a R, D & D lease we anticipate we will be allowed to conduct oil shale research during a ten year period over a 160 acre lease area adjoining our existing sodium leases.If we can meet substantial due diligence requirements, we may be granted a production lease over an additional 480 acres. At this time, we do not know if a R, D & D Lease will be issued to Natural Soda Holdings or, if a R, D & D Lease is issued, whether production of oil shale will be economically viable. EMPLOYEES The Company’s day to-day business activities are managed by Bill H. Gunn, Chairman and CEO; Bradley F. Bunnett, President and COO; and Robert van Mourik, Chief Financial Officer, Secretary and Treasurer. Natural Soda has 39 employees in production, sales & marketing, financial, environmental compliance and human resources roles. ITEM 1A: RISK FACTORS We have large accumulated losses, we may not maintain profitability and we require additional capital to expand our operations. We have incurred substantial losses to support our activities through the development stage, complete our acquisition of the assets, refurbish Natural Soda’s plant, expand Natural Soda’s cavities and complete our restructuring and reorganization while sustaining our activities to date.Our accumulated losses were approximately $106 million at December 31, 2010.While our business was profitable in calendar year 2010 we must continue to operate profitably or else, ultimately, we cannot remain in business. We rely on key employees in Natural Resources and its subsidiaries to manage its operations and may have difficulty replacing them if they were to leave our employ. We conduct our operations with a relatively small management team so the loss of an employee through an extended illness or resignation could adversely impact our capacity to successfully fulfill our obligations and thereby impact our sales, margins and profitability. 20 Table of Contents Our plant located near Rifle, Colorado, relies on supplies of gas and electricity to operate and to generate heat to recover pregnant liquor from the underground cavities. If these supplies are interrupted for any extensive period of time then our ability to produce finished product will be adversely impacted.A lengthy interruption may cause our plant to shut down and our underground wells to lose heat that will require very large amounts of heat at very large cost to restore to operating condition.The need to use alternative sources of power may result in higher than anticipated costs, which will affect operating costs. Continued power shortages and increased costs may adversely affect our operational results and financial position. There are restrictions on our ability to transport finished goods from our plant during the winter thaw period that might potentially impact our supply of product to customers. Local government agencies limit the size of loads on trucks during spring to help preserve road conditions.Road closures due to weather may result in a reduced ability to transport finished goods from site and receive key input products and, therefore, may affect supply and production of product.This potentially limits our revenues. We rely on contract drillers with specialist expertise to drill our underground well sets.We compete for their services. To maintain our production capability we must drill additional wells using the services of drilling contractors who also provide services to the oil and gas industry.Increased competition for their services may increase our drilling costs and limit their availability when we want to drill new cavities. We are reliant on our boilers to produce the heated solution to dissolve nahcolite and to operate our plant.If our boilers fail then our operations will cease until we can replace or repair them. Replacing or repairing our boilers may take an extended period of time during which we could not produce finished product.We would have to default on our sale agreements or buy product from our competitors to meet our obligations at a cost to our profitability. We maintain extensive amounts of data on our computers and a failure in our computer systems would be very disruptive to our business. While we have back up facilities to retain our data, failure of our computer systems will be disruptive to our business and costly. Natural Soda’s pricing of its products is determined in a competitive environment in which it is not generally able to lead prices. Our industry is dominated by Church & Dwight, a long time manufacturer of the Arm & Hammer brand of baking soda and related products.Natural Soda’s major competitors also include FMC and Solvay, major corporations with considerable resources, marketing expertise and broader access to customers than we do.Consequently, if there is a price war with the major companies that dominate the industry Natural Soda’s margins and profitability may be threatened.In addition, Natural Soda’s business has high fixed costs.From time to time, Natural Soda may need to reduce prices for some of its products to respond to competitive and customer pressures and to maintain market share. Consequently, Natural Soda’s operating results may suffer.Any decline in prices for some of its products can: · Reduce revenues further through reduced production causing uneconomic operations; · Halt or delay the development of new projects; and · Reduce funds available for drilling new well sets; 21 Table of Contents The loss of any of Natural Soda’s principal customers could significantly lower its sales and profitability. Natural Soda primarily sells its animal feed grade product through customers who act as distributors.The largest of these in volume and revenues is Bunnett & Company which accounts for the majority of Natural Soda’s animal feed sales.In addition, Natural Soda sells most of its higher grade products through Vitusa Products, Inc. of Berkeley Heights, New Jersey.Another animal feed grade customer, Agri Dealers, Inc., represented approximately 10% of Natural Soda’s sales and together these three constituted approximately 55% of Natural Soda’s sales for the six months ended December 31, 2010 and about 63% of Natural Soda’s accounts receivable at December 31, 2010.Consequently, there is also a concentration of credit risk associated with the continuing reliance on these customers.The loss of all or part of their business could be injurious to Natural Soda’s sales, margins and profitability. Natural Soda may not be able to continue to recover sodium bicarbonate economically or at all from the cavities if there are failures in the underground operations. Natural Soda recovers its sodium bicarbonate from cavities that are about 1,900 feet underground and does so by pumping hot water through a pipe into the cavity and then recovering the pregnant liquor through a recovery pipe that is about 8 inches in diameter.If portions of an underground cavity collapse or if there are blockages in the wells, Natural Soda’s ability to recover pregnant liquor can be severely affected.It is possible a well may become unusable so that Natural Soda would have to drill a new cavity and associated injection and recovery wells at considerable expense and delays to its production.As continuity of production requires having operational cavities and as it can take some months to drill new cavities and bring them into production, failure of existing cavities can severely jeopardize Natural Soda’s production capability. Natural Soda’s resource of naturally occurring sodium bicarbonate has a zone that contains some sodium chloride.The presence of too much sodium chloride in the pregnant liquor impacts plant productivity and could cause a reduction in the amount of sodium bicarbonate that might be recovered from a cavity. This is a high fixed cost business and if there are underground production problems or if Natural Soda is unable to sell sufficient tonnages, the relatively high fixed operating costs applied to a low volume of sales may threaten the viability of our business. Increasing gas, power and fuel costs could erode Natural Soda’s profit margins and harm operating results. Energy costs and transport costs represent a major component of Natural Soda’s cost structure.Because of our remote location, we are dependent on limited means of transportation to bring our products to market.It may be difficult to pass on increased costs to its customers so that Natural Soda’s profitability may be adversely impacted.This could harm Natural Soda’s financial condition and operating results. Regulations and pending legislation governing issues involving climate change could result in increased operating costs which could have a material adverse effect on our business. Energy is a significant input to our operation, with our principal energy sources being electricity, natural gas and petroleum products (for transport). A number of governments or governmental bodies have introduced or are contemplating regulatory changes in response to the potential impacts of climate change that are viewed as the result of emissions from the combustion of carbon-based fuels. The U.S. Congress and several U.S. states have initiated legislation regarding climate change that will affect energy prices and demand for carbon intensive products. Legislation and increased regulation regarding climate change could impose increased costs on us and our suppliers.These increased costs include increased energy, capital equipment, environmental monitoring and reporting and other costs to comply with such regulations.Until the timing, scope and extent of any future regulation becomes known, we cannot predict their effect on our financial condition and ability to compete. 22 Table of Contents Natural Soda’s operations are subject to a significant amount of regulatory scrutiny and regulation by federal and state authorities. Natural Soda’s mining and processing operations operate under permits from several state and federal authorities, including the Environmental Protection Agency, the Bureau of Land Management, the Colorado Department of Natural Resources and the Colorado Division of Minerals and Geology.Failure to comply with government conditions and permitting requirements may cause these permits to be revoked with material and adverse effects on Natural Soda, Natural Soda Holdings and Natural Resources.If Natural Soda loses its permits, Natural Soda may have to cease operations while it seeks the reinstatement of these permits.If Natural Soda cannot reinstate its permits, it will be out of business.Natural Soda also requires BLM approval in accordance with Natural Soda’s approved mine plan to establish new cavities.If this approval is denied, then Natural Soda will lose its ability to recover sodium bicarbonate from the lease.In addition, regulatory authorities may suddenly impose additional compliance obligations which may cause closure of the plant if not met or may refuse to renew leases. Natural Soda’s ability to successfully obtain key future permits and approvals for its operation may be affected by governmental delays and scrutiny which could adversely affect our operation. Our operation is subject to extensive laws and regulations regarding worker health and safety and the protection of the environment.We have made, and expect to make in the future, significant expenditures to comply with such laws and regulations.Compliance with these laws and regulations imposes substantial costs and burdens and can cause delays in obtaining, or failure to obtain, government permits and approvals which may adversely impact our operation. Future changes in applicable laws, regulations and permits, or changes in their enforcement or regulatory interpretation could substantially increase costs to achieve compliance. Stakeholder concern can exist about the real and perceived detrimental effects of the operation and its consequences include reputational damage, legal suits, increased regulatory scrutiny, and social investment obligations. Natural Soda’s and Natural Soda Holdings’ sodium leases are due for renewal on June 30, 2011 and there is no assurance the BLM will renew any or all of the leases. The sodium leases contain terms with which Natural Soda and Natural Soda Holdings must comply and the renewal of those leases is subject to the discretion of the Department of Interior, Bureau of Land Management.There is a risk the BLM will not renew the Rock School Lease.The loss of any of these leases could be injurious to our business and diminish shareholder value. The oil shale industry has attempted to exploit oil shale commercially in the past and has been unable to do so in an economically feasible manner.Even if Natural Soda Holdings and/or Natural Soda obtain a research/commercial oil shale lease, the technology may not exist during the term of the lease to exploit oil shale in an economically feasible manner.If Natural Soda Holdings and Natural Soda are unable to exploit their potential oil shale leases the value of their assets would be materially and adversely affected. In the past, the oil industry has attempted to exploit oil shale to produce commercial quantities of oil.Each time the industry has failed to develop technology that would allow it to produce commercial quantities of oil in an economically feasible manner. Recently, large volatility in the price of oil has led the oil industry to rethink the economic feasibility for producing oil from oil shale.However, it is still uncertain whether production of oil from oil shale is economically viable even with significant increases in oil prices.It is also unclear whether new technologies would significantly decrease the cost of recovering oil from oil shale. If Natural Soda Holdings or Natural Soda is unable to cost effectively exploit oil from oil shale, the value of any potential business opportunity or oil shale leases they may be able to obtain would be materially and adversely affected. 23 Table of Contents We are obliged under a Licence Agreement with Peter Cassidy to pay for a research program at Monash University, Melbourne, Australia in connection with research to support our R, D & D lease application activities. We have committed to spend approximately $500,000 this year and we may spend more afterwards but the nature of research is such that we may not have anything of value in the end.Further, if anything of value does eventuate, while we have agreed with Peter Cassidy to negotiate in good faith a royalty and license agreement to utilize the technology for commercial purposes, there is no assurance that we will be able to reach an agreement.If we do not negotiate a commercial agreement, we will not receive any benefit from our expenditures and we will not be able to exploit any commercial oil shale lease opportunities we may have in the future, if any. The current technology for production of oil from oil shale may require a significant amount of water. The value of Natural Soda’s water rights is partly dependent on the development of commercial production of oil from oil shale on or near its properties.If such commercial oil shale market does not develop, the possible value of its water rights assets may be materially and adversely affected.In addition, litigation regarding the water rights owned by Natural Soda may affect the ability of Natural Soda to fully develop all or a portion of Natural Soda’s water rights Pursuant to our restructuring agreement with Sentient, Sentient had the option until October 31, 2011 to purchase an additional 5,500,000 shares of the Company’s common stock at $.36 per share to pay for AmerAlia indebtedness that was outstanding as of October 31, 2008.On March 15, 2011 this option was assigned to GSR.If GSR exercises this option, the Company’s shareholders will have their ownership interest diluted. In our restructuring transaction completed in October 2008, we were not able to repay all indebtedness of AmerAlia and Natural Soda Holdings owed to third parties.There are also potentially claims that we are unaware of at this time.If any third party brings a claim prior to October 31, 2011 for amounts owed by the Company or Natural Soda Holdings prior to October 31, 2008, GSR may exercise its option to purchase up to 5,500,000 shares at a purchase price of $0.36 to provide the Company with the funds to pay such claim.If GSR exercises this option, the percentage ownership of the Company held by its existing shareholders will be reduced. GSR owns more than 90% of our shares and can take complete control of the company. GSR currently owns nearly 95% of the issued and outstanding Common Shares.Accordingly, GSR could unilaterally cause a “short form” merger in which Utah law allows GSR to force such a transaction without approval of the other shareholders.In a “short form” merger, a 90%-plus corporate shareholder forces out the remaining issued and outstanding shares for cash by operation of law, resulting in the minority shareholders losing the potential future value of their Common Shares, if any.The cash-out value is set by the Directors but, pursuant to the Articles of Incorporation and Bylaws, GSR would have the ability to control the composition of the Board through its stock ownership.Therefore, GSR could not only force out the minority shareholders, but it could also effectively and unilaterally set the per share cash price received by each shareholder in such a transaction.If this occurs, the only recourse for shareholders will be to exercise dissenters’ rights pursuant to Utah law. In addition, GSR can approve any shareholder action or block any shareholder action that it does not approve.Further, GSR could replace our independent directors and nominate its representatives to the board of directors. Since our annual general meeting of the shareholders of the company held on February 9, 2011, the board of directors comprises nine directors of whom three are independent.Six directors are employees, officers or directors of Sentient, GSR or their affiliates.This control could discourage others from initiating potential merger, takeover or other change of control transactions that may otherwise be beneficial to our business or holders of our common stock.In addition, the control that GSR may exert over us, either directly or indirectly, could give rise to conflicts of interest issues. 24 Table of Contents Broker-dealers may be discouraged from effecting transactions in our shares because they are considered a penny stock and are subject to the penny stock rules. We believe our stock is treated as a penny stock.SEC Rule 15g-9, generally defines “penny stock” to be any equity security that has a market price less than US$5.00 per share, subject to exceptions.Penny stock rules impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and accredited investors, as defined by SEC rules.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC, which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer’s account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer in writing before or with the customer’s confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to the penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities and discourage investor interest in and limit the marketability of our Common Shares. Our shares are listed on the OTC Bulletin Board and are subject to trading restrictions imposed by brokers. Some brokers will not allow their clients to purchase shares listed on the Bulletin Board.This reduces the ability of shareholders to acquire more shares or to sell them on market.In addition, market makers are not obliged to show best bid and ask prices so that shareholders may operate on the basis of inadequate information and not be able to buy or sell shares at the most favorable prices and thereby potentially lose value in their investments in our shares. The magnitude of the GSR shareholding limits the size of the public float and the depth of the market for the buying and selling of our shares. The number of shares of our company that are not owned by GSR or other insiders is a small proportion of the total number of shares outstanding.Hence, our public float is small and our shares are thinly traded with prices volatile.The trading in our stock is not an efficient market.Even minimal trading could force up or down our stock price in quick succession.If a large shareholder sought to sell shares through the market it could easily depress the market value of the shares. We are currently engaged in litigation defending our water rights and our efforts to utilize our water rights could provoke further litigation. We have water rights which represent a significant asset to us.Our water rights are based on a complex body of law.We are currently engaged in litigation defending our water rights and our efforts to utilize our water rights could provoke further litigation.If we are unsuccessful in defending our water rights, we could lose the rights to significant and valuable assets.In addition, if we lose our water rights we might have to pay a third party for the water necessary to run our operations, which would increase our expenses and could make our operations unprofitable.Engaging in litigation is potentially an expensive undertaking with uncertain outcomes.It is possible that Natural Soda may in the future become subject to litigation, arbitration or other legal proceedings with other parties.If decided against Natural Soda, these legal proceedings, or others that could be brought against us in the future, could have a material adverse effect on our financial position. 25 Table of Contents If we cease to be a “smaller reporting company” in future financial years, we will be required to obtain an auditor’s attestation on the effectiveness of our internal control over financial reporting under Section 404 of the Sarbanes-Oxley Act of 2002.Any adverse results from such attestation could result in a loss of investor confidence in our financial reports and have an adverse effect on the price of our Common Shares. Pursuant to Section 404 of the Sarbanes-Oxley Act of 2002, we have furnished a report by management on our internal control over financial reporting.Such report contains, among other matters, an assessment of the effectiveness of our internal control over financial reporting, including a statement as to whether or not our internal control over financial reporting is effective. In future years, if we cease to be a “smaller reporting company” under the Securities and Exchange Act of 1934 we will be required to have our auditor provide an attestation report.During the evaluation and testing process by our auditor, the auditor may identify one or more material weaknesses in our internal control over financial reporting.If so, the auditor will be unable to attest that such internal control is effective. If our auditor is unable to attest that our internal control over financial reporting is effective, we could lose investor confidence in the accuracy and completeness of our financial reports, which could have a material adverse effect on our common share price. We will need to raise additional capital through the sale of our securities, resulting in dilution to the existing shareholders, and if such funding is not available, our operations would be adversely effected. We do not have sufficient financial resources to undertake by ourselves all of our planned development and plant expansion programs. We have limited financial resources and in the past have financed our operations primarily through investment from our majority shareholder.We will need to continue at least a partial reliance on the sale of our securities for future financing, resulting in potential dilution to existing shareholders.If adequate financing is not available, we may not be able to commence or continue with our development programs. The occurrence of events for which we are not insured may affect our cash flow and overall profitability. We maintain insurance policies that mitigate against certain risks related to our operations.This insurance is maintained in amounts that we believe are reasonable depending upon the circumstances surrounding each identified risk.However, events may occur that cause damage in excess of our insurance policies.In addition, we may elect not to have insurance for certain risks because of the high premiums associated with insuring those risks or for various other reasons; in other cases, insurance may not be available for certain risks. Occurrence of events for which we are not insured may affect our operational results and financial position. Mine closure and remediation costs for environmental liabilities may exceed the provisions we have made. Natural resource companies are required to close their operations and rehabilitate the lands they mine in accordance with a variety of environmental laws and regulations.Costs of the total ultimate closure and rehabilitation can be significant.Our estimates of those costs are based principally on current legal and regulatory requirements and mine closure plans that may change materially. Any underestimated or unanticipated rehabilitation costs could materially affect our financial position, operational results and cash flows.Environmental liabilities are accrued when they become known, are probable and can be reasonably estimated. The laws and regulations governing mine closure and remediation are subject to review at any time and may be amended to impose additional requirements and conditions which may cause our provisions for environmental liabilities to be underestimated and could materially affect our financial position or operational results. 26 Table of Contents We may experience increased costs or losses resulting from the hazards and uncertainties associated with our operational activities. Exploration, development and operational activities involve a high level of uncertainty.These can be difficult to predict and are often affected by risks and hazards outside of our control.These factors include, but are not limited to: · Environmental hazards, including discharge of pollutants or hazardous chemicals; · Industrial accidents, including in connection with transportation and processing activities; · Fire and floods; · Unexpected geological formations or conditions; · Ground and water conditions; · Seismic activity; · Other natural phenomena, such as lightning, storms, or other inclement weather conditions. The occurrence of one or more of these events may result in the death of, or personal injury to, our personnel, the loss of equipment, damage to facilities, monetary losses, deferral or unanticipated fluctuations in production, environmental damage and potential legal liabilities, all of which may adversely affect our reputation, business, prospects, operational results and financial position. 27 Table of Contents ITEM 2. PROPERTIES Natural Resources’ only interests in property are through Natural Soda Holdings and Natural Soda. Natural Soda is a lessee of United States Sodium Mineral Leases C-0118326, C-37474, C-0118327 and C-0119986 covering 8,223 acres and Natural Soda Holdings is a lessee of United States Sodium Lease No. C-0119985 covering 1,320 acres, all in Rio Blanco County, Colorado, USA.These are described more fully in Item 1. - "Business", above. Natural Soda’s plant consists of a single building with boilers, centrifuge, and other equipment capable of producing various grades of sodium bicarbonate at over 125,000 tons per year.There are also several other buildings associated with the plant which are used for bulk storage (one building of approximately 50 feet in diameter with a storage capacity of 3,000 tons) and three small sheds (lube storage shed, fire pump house shed, and hazardous materials shed).The plant, the bulk storage facility and one of the sheds are of metal construction and the other two sheds are of wood construction, each on concrete pads.In management’s opinion, the plant facilities are adequately insured. Approximately 25 miles east of the plant, Natural Soda owns approximately 35.8 acres of real property that is used for the existing water storage reservoir.Natural Soda also leases a 21,517 square-foot warehouse in Rifle, Colorado, from an unaffiliated landlord. 28 Table of Contents ITEM 3. LEGAL PROCEEDINGS Natural Resources is not subject to any legal proceeding. As discussed above, Natural Soda owns water rights located in the Piceance Creek, Yellow Creek and White River Basins within Colorado.Natural Soda is involved in several cases pending in the District Court in and for Water Division No. 5 and District Court in and for Water Division No. 6, State of Colorado (collectively referred to as “Water Court”).The proceedings in Water Court pertain to applications for water rights filed by Natural Soda and objections to water rights applications by third parties.In addition, under Colorado law, the owner of conditional water rights must periodically file an application for determination of reasonable diligence in the development of the conditional water rights.The proceedings pertaining to the conditional water right must be filed within six years following the determination by the Court regarding the prior proceeding, or the water right is considered abandoned. As of December 31, 2010, Natural Soda is the applicant in the following cases pending in the Water Court: · Water Division No. 5: Case No. 1998CW315, · Water Division No. 6:Case Nos. 2010CW10, 2010CW11, 2010CW12, 2010CW13, 2010CW14, 2010CW32, 2010CW33 and 2010CW34. As of December 31, 2010, Natural Soda has filed a statement of opposition in the following cases pending in Water Division No. 5; Case Numbers: · 2003CW82 – Exxon Mobile Corporation, · 2003CW309 – Encana Oil & Gas (USA), Inc., · 2003CW318 – Encana Oil & Gas (USA), Inc., · 2004CW110 – Shell Frontier Oil & Gas, Inc., · 2005CW285 – Exxon Mobile Corporation, · 2005CW294 – Exxon Mobile Corporation, · 2006CW263 – Exxon Mobile Corporation, · 2006CW265 – Exxon Mobile Corporation, · 2007CW242 – Puckett Land Company, · 2007CW253 – XTO Energy Inc., · 2007CW254 – Williams Production RMT Company, · 2008CW182 – Encana Oil and Gas (USA), Inc. and · 2008CW199 – Exxon, 2008CW203 - Exxon. Of the cases in which Natural Soda has filed a statement of opposition, a principal one is the objection to Shell Frontier Oil & Gas, Inc.’s application to move a water right from a tributary of the White River to a point on the White River lower down river than the off take point for Natural Soda’s White River direct pumping right. If Shell were to be successful in their application, it might adversely impact the value of our White River water rights. We participated in a trial before the Water Division No. 5 Court in December, 2010 and the Court has not issued a decision. 29 Table of Contents PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information. Our common stock is publicly traded under the symbol “NTRC”.Since August 20, 2002, we were listed on the OTC Bulletin Board until our shares were transferred to the over the counter market in late 2005.On May 18, 2009, we regained our listing on the Bulletin Board.We believe that our shares of common stock were traded on the over-the-counter market from approximately mid-February 2011 through mid-March 2011.The highest, lowest and average closing prices for our common stock as provided by an online service for the past two fiscal years up to December 31, 2010 are pro­vided in the table below.These prices reflect inter-dealer prices and do not include allowance for retail mark-up or mark-down, commissions or other transaction costs. For the Quarter Ended Highest Price For the Quarter ($) Lowest Price For the Quarter ($) Average Reported Last Sale Price ($) March 31, 2009 June 30, 2009 September 30, 2009 December 31, 2009 March 31, 2010 June 30, 2010 September 30, 2010 December 31, 2010 Holders. The number of record holders of our Common Stock on December 31, 2010 was approximately 200.This does not include shareholders holding shares in accounts with brokers. Dividends. The Company has not paid dividends on its Common Stock and has no plans to pay cash dividends in the future. Repurchase of Securities. During the six months ended December 31, 2010, neither we nor any of our affiliates repurchased any of our common shares registered under Section 12 of the Securities Exchange Act of 1934, as amended 30 Table of Contents Securities authorized for issuance under equity compensation plans. The following is provided with respect to compensation plans (including individual compensation arrangements) under which equity securities are authorized for issuance as of the transition period ending December 31, 2010. Equity Compensation Plan Information Plan Category and Description Number of Securities to be issued upon exercise of outstanding options, warrants, and rights (a) Weighted-average exercise price of outstanding options, warrants, and rights (b) Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (c) Equity compensation plans approved by security holders Equity compensation plans not approved by security holders -0-
